DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 12/18/20 are pending. Applicant’s arguments filed 12/18/20 are found to be convincing, therefore a new non-final rejection is being issued forthwith. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 12 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or a point of sale terminal, in this case. The limitations of scanning merchandise codes, outputting a printed receipt, generating receipt information, checking receipt information, detecting a communication state, and outputting the receipt information are drawn to commercial or legal interactions, and are done with the recitation of generic 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes a point of sale terminal with computer elements such as a processor, printer, and code scanner that are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exceptions using generic computer elements. Accordingly, the processor, printer, and code scanner are additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea and does not take the claim out of the commercial or legal interactions grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a code scanner, printer, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 2, the claims are directed to limitations which serve to limit by generating the receipt. These claims neither introduce a new abstract idea nor additional 
Regarding dependent claim 3 and 13, the claims are directed to limitations which serve to limit by an unstructured format. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 14, the claims are directed to limitations which serve to limit by a flag character string. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5-6 and 15, the claims are directed to limitations which serve to limit by membership identification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7-9 and 16-18, the claims are directed to limitations which serve to limit by a structured data format. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-2, 5-7, 10-12, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argue et al (2014/0058861).
Re Claims 1, 12: Argue discloses comprising: 

a printer for outputting a printed receipt for the sales transaction (see [0028-0029] discloses printing, [0035] discloses printer);
a processor configured to (see [0018, 0022, 0023] discloses processor): 
generate receipt information according to the merchandise codes in the sales transaction and include a transaction character string in the receipt information (see [0027] discloses generating receipt data);
detect a communication state between a POS terminal and an external device over a network (see [0077] delivery preferences detected); and
output the receipt information according to the output condition and the communication state, wherein the receipt information is output for printing when either the output condition indicates printing has been selected or the communication state is detected as offline, and the receipt information is output as an electronic receipt when both the output condition indicates an electronic receipt has been selected and the communication state is detected as online (see [0062-0064] discloses outputting receipts);
the transaction character string indicating an output condition for the receipt information (see [0063-0064] disclose both digital and paper receipts including receipt data 233 which could be a transaction character string);

Re Claim 2: Argue discloses wherein the processor is further configured to: generate the receipt information of the sales transaction (see [0027] discloses generating receipt data).
Re Claims 5, 15: Argue discloses wherein the output condition is set according to whether or not a membership identification is entered in association with the sales transaction (see [0017] discloses fingerprint and [0028] discloses receipt preferences database synced to POS).
Re Claim 6: Argue discloses wherein the membership identification is associated with a preferred output method in a membership database (see [0017] discloses fingerprint and [0028] discloses receipt preferences database synced to POS).
Re Claims 10, 19: Argue discloses wherein the external device is a third-party electronic receipt server (see [0024, 0112] discloses other server).
Re Claims 11, 20: Argue discloses wherein the external device is a store server (see [0026, 0024, 0026, 0027] discloses server).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9. 	Claims 3-4, 8-9, 13-14, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Argue et al (2014/0058861) in view of Britt (2012/0290609).
	However, Argue fails to disclose character strings and structured/unstructured data formats. From the teaching of Britt, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Argue’s invention with Britt’s disclosure of character strings and structured formats in order for “… receipt formatting, organization, storage and linkage with transactions (see Britt Abstract).”
Re Claims 3, 13: Britt discloses wherein the receipt information is generated in an unstructured format (see [0056] discloses other formats which could be unstructured).
Re Claims 4, 14: Britt discloses wherein the output method is indicated according to whether or not a flag character string is included in the transaction character string (see [0063] discloses flag).

Re Claims 8, 17: Britt discloses wherein the structured data format is one XML or CSV (see [0034-0035] discloses XML).
Re Claims 9, 18: Britt discloses wherein the structured data format is converted to the electronic receipt by a network driver from transmission to the external device (see [0129] discloses various standard data structures).
Response to Arguments
10.	Applicant's arguments filed 12/18/20 are moot in view of the new grounds of rejection. With regards to 101, the Examiner respectfully disagrees. The Applicant first argues that the claims are not directed to an abstract idea. The claims are directed to an abstract idea of transaction data processing, which falls under commercial or legal interactions, or could also fall under fundamental economic practices. In MPEP 2106.04(a)(2), it describes concepts relating to agreements between people or performance of financial transactions as an example of a fundamental economic practice. Again, in MPEP 2106.04(a)(2), it describes concepts relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation, as being under certain methods of organizing human activity. Therefore, the claims are directed to an abstract idea. 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an 
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of transaction data processing. The claims of the instant application describe an improvement to a business process i.e., transaction data processing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.	
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                              
/Fawaad Haider/
Examiner, Art Unit 3687